 1                             UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Gladys Perez,                                      Case No.: 2:14-cv-2087-APG-PAL

 4                        Petitioner,                 ORDER

 5 v.                                                 [ECF No. 37]

 6 State of Nevada, et al.,

 7                        Respondents.

 8         The respondents’ unopposed motion for enlargement of time (ECF No. 37) is

 9 GRANTED. The respondents will have until February 1, 2019 to file the index of exhibits in

10 support of their motion to dismiss. In light of this one-week extension, the petitioner will have

11 until March 4, 2019 to file a response to the motion to dismiss.

12         Dated: January 28, 2019.

13
                                                         __________________________________
14                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
